Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTIONThis action is in response to the application filed on 12/03/2020.Claims 1-29 have been examined.
                                        Claim Rejections - 35 USC § 102The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3,6-12, 14-17, 20-23, 25-27 and 29   are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Liu et al. (US 2019/0356368).
               
As of claim 1, Liu discloses a method of wireless communication by a first user equipment (UE), (para [0041]-[0045], [0060], [0070] a mobile terminal, user equipment (UE); terminal device  support device-to-device (D2D) communication, sidelink communication; a radio device can be a network or a terminal device; the beamforming training  also be needed for side links (such as a gNB-to-gNB link, a relaying link, a UE-to-UE link [i.e., between the first UE and the second UE]) comprising: determining capabilities of the first UE and at least one second UE (paragraphs [0072]-[0074] 
selecting a waveform for sidelink beam training between the first UE and the at least one second UE based on the capabilities (paragraphs [0072]-[0076] network node configure the terminal device to report capabilities with respect to numerology, report from the terminal device indicate one or more numerologies for beamforming training supportable by the terminal device; determined numerology for the beamforming training corresponds to selecting a waveform for sidelink beam training); and 
communicating with the at least one second UE based on the selected waveform (para fig 1-10, [0072]-[0076] determined numerology for the beamforming training [= select a waveform for sidelink beam training and communicating with the selected UE based on the selected waveform] be configured through one or more of the following: signaling between the network node and the terminal device (= between the first UE and the second and UE or between the base station, the first UE and/or the second UE).

As of claim 15, Liu discloses a method of wireless communication by a base station (para [0041]-[0045], [0060], [0070] a radio device can be a network (=a base station) or a terminal device communicatively coupled to a network node), comprising: 
determining capabilities of a transmitting user equipment (UE) and at least one receiving UE (para [0072]-[0074] the beamforming training  be needed for side links (such as a gNB-to-gNB link, a UE-to-UE link (=the first UE and the second UE), the terminal device to report capabilities with respect to numerology, is being reported by all the UEs);
selecting a waveform for sidelink beam training between the transmitting UE and the at least one receiving UE based on the capabilities (paragraphs [0072]-[0076] network node configure the terminal device to report capabilities with respect to numerology, report from the terminal device indicate one or more numerologies for beamforming training supportable by the terminal device; determined numerology for the beamforming training corresponds to selecting a waveform for sidelink beam training); and 
transmitting, to one or more of the transmitting UE or the at least one receiving UE, an indication of the selected waveform (para fig 1-10, [0072]-[0076] determined numerology for the beamforming training [= select a waveform for sidelink beam training and communicating with the selected UE based on the selected waveform] be configured through one or more of the following: signaling between the network node and the terminal device (= between the first UE and the second and UE or between the base station, the first UE and/or the second UE).

As of claim 26, Liu discloses a method of wireless communication by a first user equipment (UE) (para [0041]-[0045], [0060], [0070] a mobile terminal, user equipment | (UE); terminal device support device-to-device (D2D) communication, comprising:  determining waveform capabilities of the first UE (para [0070]-[0074] network node plan the resource utilization and be responsible for numerology selection of side links, any radio devices with beams which need to communicate in the wireless network,
needed for side links (such as a gNB-to-gNB link, a relaying link, a UE-to- UE link (=the method can be implemented between the first UE and the second UE), communicating with each other via the sidelink interface, network node may configure the terminal device to report capabilities with respect to numerology, report from the terminal device may indicate one or more numerologies for beamforming training [i.e., the waveform for beamforming training) ;
transmitting, to a base station or a second UE, the waveform capabilities 
(paragraphs [0072]-[0074] network node  configure the terminal device to report capabilities with respect to numerology, for example, by using feature group indicator [which is being reported by all the UEs, report from the terminal device  indicate one or more numerologies for beamforming training [i.e., the waveform for beamforming training] supportable by the terminal device [i.e., capabilities of the terminal devices]; and 
communicating, in response to the transmitted waveform capabilities, with the second UE for sidelink beam training based on a selected waveform (paragraphs figures 1-10, [0072]-[0076] determined numerology for the beamforming training (= select a waveform for sidelink beam training and communicating with the 

As of claims 2 and 16, rejection of claims 1 and 15 cited above incorporated herein, in addition Liu discloses the waveform is one or more of a channel state information reference signal (CSI-RS) or a sounding reference signal (SRS) (para [0068] discloses the beamforming training procedure  involve one or more of different reference signals for the beamforming training, such as sounding reference signal (SRS), channel state information reference signal (CSI-RS). 

As of claims 3 and 17, rejection of claims 1 and 15 cited above incorporated herein, in addition Liu discloses the determining the capabilities of the first UE and the at least one second UE includes determining support by the first UE or the at least one second UE of a channel state information reference signal (CSI-RS) transmission, a CSI-RS receiving, a sounding reference signal (SRS) transmission, or an SRS receiving (para [0072]-[0076] the terminal device to report capabilities with respect to numerology, [0068] the beamforming training be considered when determining the numerology. The beamforming training procedure involve sounding reference signal (SRS), channel state information reference signal (CSI-RS).


As of claims 6 and 20, rejection of claims 1 and 15 cited above incorporated herein, in addition Liu discloses the determining the capabilities comprises determining access link capabilities (para [0065][0069] [0077] beamforming training based on the initial radio quality measurement of the radio link).

As of claim 7, rejection of claim 1 cited above incorporated herein, in addition Liu discloses the determining the capabilities comprises receiving, from the at least one second UE, an indication of capabilities of the at least one second UE (para [0072]-[0076] the terminal device to report capabilities with respect to numerology).

As of claim 8, rejection of claim 7 cited above incorporated herein, in addition Liu discloses the indication is received via one or more of a master information block (MIB) signal, a system information block (SIB) signal, a radio resource control (RRC) signal, a medium access control- control element (MAC- CE) signal, or a sidelink control information (SCI) signal (para [0072]-[0076] the network node  semi-statically configure the numerology for the beamforming training through radio resource control (RRC) signaling or media access control-control element (MAC-CE).

As of claim 9, rejection of claim 7 cited above incorporated herein, in addition Liu discloses the indication of capabilities of the at least one second UE is received either directly from the at least one second UE or indirectly from the at least one second UE via a node (para [0072]-[0074] network node configure the terminal device to report 

As of claim 10, rejection of claim 1 cited above incorporated herein, in addition Liu discloses transmitting, to the at least one second UE, an indication of the selected waveform (para [0072]- [0074] report from the terminal device indicate one or more numerologies (=waveform) for beamforming training supportable by the terminal device).

As of claim 11, rejection of claim 10 cited above incorporated herein, in addition Liu discloses the indication is transmitted via one or more of a master information block (MIB) signal, a system information block (SIB) signal, a radio resource control (RRC) signal, a medium access control- control element (MAC-CE) signal, or a sidelink control information (SCI) signal (para Fig.1-10, [0072]-[0074] network node configure the terminal device to report capabilities with respect to numerology by using feature group indicator; network node can semi-statically configure the numerology for the beamforming training through radio resource control (RRC) signaling or media access control- control element (MAC-CE)).

As of claim 12, rejection of claim 11 cited above incorporated herein, in addition Liu discloses the indication of the selected waveform is transmitted either directly to the at least one second UE or indirectly to the at least one second UE via a node (para [0072]-[0074] network node configure the terminal device to report capabilities with respect to numerology by using feature group indicator; report from the terminal device indicate one or more numerologies for beamforming training supportable by the terminal device which corresponds to indication of capabilities of the at least one second UE is received either directly indirectly or indirectly for the other UE).

As of claims 14 and 25, rejection of claims 1 and 15 cited above incorporated herein, in addition Liu discloses selecting the waveform includes dynamically or semi-statically selecting the waveform (para [0074] dynamically indicate the numerology (=waveform) for beamforming training).

As of claim 21, rejection of claim 15 cited above incorporated herein, in addition Liu discloses the determining the capabilities comprises receiving, from one or more of the transmitting UE or the at least one receiving UE, an indication of capabilities (para [0072]-[0074] network node configure the terminal device to report capabilities corresponds to indication of capabilities).

As of claim 22, rejection of claim 21 cited above incorporated herein, in addition Liu discloses the indication of the capabilities is received via one or more of a radio resource control (RRC) signal, a medium access control- control element (MAC-CE)  the numerologies of OFDM symbols used for the beamforming training signals can be semi-statically configured via RRC signaling and/or MAC CE). 

As of claim 23, rejection of claim 15 cited above incorporated herein, in addition Liu discloses the indication of the selected waveform is transmitted via one or more of a master information block (MIB) signal, a system information block (SIB) signal, a radio resource control (RRC) signal, a medium access control- control element (MAC-CE) signal, or a downlink control information (DCI) signal (para Fig.1-10, [0085]-[0086] the terminal device transmit a report to a network node to indicate one or more numerologies for beamforming training supportable by the terminal device, the numerologies of OFDM symbols used for the beamforming training signals can be semi-statically configured via RRC signaling and/or MAC CE). 

As of claim 27, rejection of claim 26 cited above incorporated herein, in addition Liu discloses the determining the waveform capabilities of the first UE includes determining support by the first UE of a channel state information reference signal (CSI-RS) transmission, a CSI-RS receiving, a sounding reference signal (SRS) transmission, or an SRS receiving. (para [0072]- [0076] the terminal device to report capabilities with respect to numerology, [0068] the beamforming training be considered when 

As of claim 29, rejection of claim 26 cited above incorporated herein, in addition Liu discloses receiving an indication of the selected waveform from the base station or the second UE (para [0072]- [0074] report from the terminal device indicate one or more numerologies (=waveform) for beamforming training supportable by the terminal device).

Claim Rejections - 35 USC § 103
      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
         A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5,13,19 and 24 are rejected under 35 U.S.C 103 as being unpatentable over Liu et al. (US 2019/0356368) in view of TSENG et al. (US 2020/0145867).  
As of clams 5 and 19, rejection of claims 1 and 15 cited above incorporated herein in addition Liu does not explicitly discloses but TSENG teaches the determining the capabilities comprises determining capabilities of a groupcast group (TSENG, para [0116] one UE in the SL-group using an SL-groupcast).


As of clams 13 and 24, rejection of claims 1 and 15 cited above incorporated herein in addition Liu does not explicitly discloses but TSENG teaches selecting the waveform is further based on a power headroom of the first UE (TSENG, para [0106] discloses sidelink resource (=waveform) selection. And para [0053] discloses the side link transmission parameters (SL-TxParameters) include a maximum transmission power (= power headroom).

Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to combine determining the capability as taught by Liu with determining capabilities of a groupcast group as taught by TSENG in order for decrease the SL-measurement loads on the other UEs as taught by TSENG in para [0024].

Allowable Subject Matter
Claims 4, 18 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the combined teachings 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA S CHOWDHURY whose telephone number is (571)272-2547. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHMIDA S CHOWDHURY/Examiner, Art Unit 2471